Citation Nr: 0933059	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar spine fusion.

4.  Entitlement to an effective date earlier than February 
12, 2004 for the grant of a total disability rating based 
upon individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance of another.


WITNESSES AT HEARINGS ON APPEAL

Appellant and L.G., and M.A.
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that, by letter dated March 2009, the RO 
informed the Veteran that a power of attorney for Attorney 
Thomas Brown had been revoked as the VA Form 21-22, 
Appointment of Service Organization as Claimant's 
Representative, was not properly executed.  To date, the 
Veteran has not elected to obtain further representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, with respect to the first four issues 
listed on the title page, the Veteran failed to report for 
Travel Board hearings scheduled in April and December 2007.  
As such, those hearing requests are deemed to have been 
cancelled. 38 C.F.R. § 20.704(d).

However, since this time, the Veteran has appealed other 
claims.  After the last Travel Board hearing scheduled in 
December 2007, the RO has determined that the Veteran has 
properly appealed to the Board an additional issue of SMC 
based on the need for aid and attendance of another.  In a VA 
Form 9 filing received in January 2009, the Veteran requested 
a Travel Board hearing on this issue.  

Accordingly, under the law, the case must be returned to the 
RO to schedule such a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the Veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

